Citation Nr: 0115854	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  01-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the 
December 22, 2000 Board decision, which continued a 10 
percent evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error in an December 22, 2000 Board 
decision.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A. 

The veteran asserts that those adjudicating his claim were 
informed that an additional audiologic examination was 
afforded in August 2000 and that the subject examination 
contained evidence in support of his claim.  At the time of 
the December 2000 Board decision, it is observed that the 
claims file contained neither the purported notice or the 
examination results.  Nevertheless, the Board is of the 
opinion that further development is warranted.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The Regional Office (RO) should 
request a copy of the August 2000 
audiologic examination afforded at the VA 
Medical Center in Riviera Beach, Florida 
for incorporation into the record.

The RO should also undertake a search for 
original correspondence with attachment 
directed to "Team 20" from the 
veteran's representative dated August 15, 
2000.

If the search has negative results, 
documentation to that effect should be 
placed in the claim file.  Notification 
should be provided to the veteran that: 
identifies the records that are unable to 
be obtained; briefly explains the efforts 
that were made to obtain those records; 
and describes any further action to be 
taken by the VA with respect to the 
claim.  

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The Board expresses its gratitude in advance to the RO 
for its assistance in completing the above development, and 
we trust that it will attend to this development in an 
expeditious manner.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




